DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-15 are pending and examined in this office action.
The drawings filed by applicant on 12/22/2021 have been reviewed and accepted.
The amendment to the specification and the claims filed by applicant on 12/22/2021 have been reviewed and accepted.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Per claim 1, Goetz et al. (US PGPUB 2014/0040666) suggest “a method comprising: receiving a plurality of project source files at a source code repository; generating a transformed compiler by applying at least one binary transformation technique on a raw compiler; generating raw compiler test results data and transformed compiler test results data based on processing, using one or more computer processors, the plurality of project source files through the raw compiler and the transformed compiler” (paragraphs [0006][0015][0021][0027]; receiving source code files from a repository; generating a new version of a compiler (transformed) by modifying an original compiler (raw compiler); (official notice: since a compiler is a binary program, a modified compiler is a result of modifying a binary program, i.e. binary transformation); providing the source code files to the original compiler and the transformed compiler to generate a first compiler output and a second compiler output); “performing a comparison of the raw compiler test results data and the transformed compiler test results data; assessing impact of the at least one binary transformation technique” (paragraph [0021]; comparing the first compiler output and the second compiler output, if a difference exists, the difference is identified as a behavioral regression, the regression application processes the output of each respective versions of compiler  to determine whether or not the compiler is behaving according to its original specifications). 
Zhao (US PGPUB 2013/0139137) further suggests “assessing impact of the at least one binary transformation technique based on characterizing computational performance of the raw compiler and the transformed compiler” (paragraphs [0032][0033]; test and assess different compilation strategies, and select the most optimized compilation strategy based on the best computational performance of that particular compilation strategy).
	Yee et al. (US patent 8595832) suggest “applying one or more bitmasks that are configured for selectively ignoring build-specific metadata” (column 7, line 46-56; column 22, line 37-44; the system includes a masking mechanism in the processing element of the computing device that can mask one or more bits of a target memory address (build metadata) during a control flow change. During operation, the system uses this masking mechanism to ensure that a control flow change in the native code module can only target a restricted set of byte boundaries).
	However, the discovered prior art do not teach or suggest the claim limitations of “applying one or more bitmasks that are configured for selectively ignoring build-specific metadata included in the raw compiler test results data and the transformed compiler test results data” under the context of the rest of the claim. Furthermore, it would not have been obvious for a person skilled in the art to combine Yee with Goetz and Zhao.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Blume (US patent 6223337) discloses a method of for testing an optimized compiler, comprising: a source function is built using the code segments, the source function is compiled using optimization to produce first executable code; the source function is also compiled without using optimization to produce second executable code. The first executable code is executed to produce first results. The second executable code is executed to produce second results. The first results are compared with the second results. An error is reported when the first results differ from the second results.

Fulton et al. (US PGPUB 2011/0154304) disclose a method for determining the efficiency of a runtime compiler. A set of execution times representing the time taken for program code to perform a set task after two or more runtime compilations is recorded. A first metric as the difference between the first execution time and the last execution time of the set of execution times, a second metric as the average throughput improvement from the set of execution times, and a third metric as the time taken for the compiler to achieve the maximum throughput from the set of execution times is calculated. Finally, an efficiency metric is calculated using the first, second and third metrics to determine the efficiency of the compiler.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG PAN whose telephone number is (571)270-7667. The examiner can normally be reached 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANG PAN/Primary Examiner, Art Unit 2193